—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Beerman, J.), rendered January 9, 1992, convicting him of robbery in the first degree, robbery in the second degree, criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of the defendant’s motion to dismiss the indictment pursuant to CPL 30.30.
Ordered that the matter is remitted to the Supreme Court, Queens County, to hear and report on the defendant’s speedy trial motion, and the appeal is held in abeyance in the interim. The Supreme Court is to file its report with all convenient speed.
The defendant, in this case, stands in the same position as his two codefendants, and consequently he, too, is entitled to a *654hearing on the speedy trial issue (see, People v Robinson, 209 AD2d 648 [decided herewith]; People v Staton, 209 AD2d 652 [decided herewith]). Bracken, J. P., Miller, Lawrence and Santucci, JJ., concur.